PER CURIAM:
Sheila Michael appeals the magistrate judge’s order affirming the Commissioner of Social Security’s decision to deny Michael a period of disability insurance benefits.* We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (West Supp.2011); Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.2005) (per curiam). We have thoroughly reviewed the record and find no reversible error. Accordingly, we affirm. See Michael v. Astrue, No. 8:09-cv-02575-JKS, 2011 WL 4501328 (D.Md. Sept. 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Pursuant to 28 U.S.C. § 636(c) (2006), the parties consented to proceeding before a magistrate judge.